Houck, J.,
The ground of divorce alleged in the libel is adultery. The master has made fourteen findings of fact, but he has made no specific finding of fact respecting the establishment of the cause of divorce which is alleged in the libel. This is an absolute prerequisite to our consideration of his report: Dean v. Dean, 14 Schuyl. Legal Rec. 82; Hinks v. Hinks, 17 Schuyl. Legal Rec. 104. The master in his fourth conclusion of law states as follows: “ (4) The facts as produced constitute a clear inference as to the crime of adultery and are sufficient to entitle libellant to a divorce under the provisions of the Act of March 13, 1815, § 1, 6 Sm. Laws, 286.” Before this conclusion can be sustained, it is necessary for the master to make a finding of fact, definite and particularized, relative to the commission of the crime of adultery. It follows that this case must be remanded to the master.
This case is remanded to the master for such further action as he may deem proper, not inconsistent with the views expressed in this opinion.
Prom M. M. Burke, Shenandoah, Pa.